DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant's amendment/response filed on 07/27/2022, which has been entered and made of record. Claims 1, 7 and 13-14 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al (US 20190244521 A1) in view of Kentley et al (US 20180356821 A1) and further view of Doria (US 20190138823 A1).
Regarding claim 1, Ran discloses an anti-collision and motion control system (Ran fig. 2; [0062], “b. Conflict avoidance: detects potential accident/conflicts on the lane, and then sends a warning message and conflict avoid (anti-collision) instructions to vehicles.”; [0064], “make sure vehicles keep and adjust to the proper speed and angle (motion control) based on factors such as road geometry, pavement condition”), comprising: 
a plurality of anti-collision and motion monitoring systems, each anti-collision and motion monitoring system being positioned at a different stationary position in an environment (Ran fig. 2; [0025], “RSUs provide real-time vehicle environment sensing and traffic behavior prediction; fig. 2 - RSUs 215 represent, a plurality of anti-collision and motion monitoring systems, each anti-collision and motion monitoring system being positioned at a different stationary position in an environment”) and comprising: 
one or more light detection and ranging (LiDAR) systems configured to detect locations of one or more objects in an the environment (Ran [0180], “a typical RSU includes various sensors such as LiDAR”); 
one or more camera systems configured to capture images of the one or more objects in the environment that are detected by the one or more LiDAR systems (Ran [0180], “a typical RSU includes various sensors such as LiDAR, cameras”); and 
processing circuitry configured to receive inputs from the one or more LiDAR systems and the one or more camera systems relating to the one or more objects in the environment, and to process the inputs received from the one or more LiDAR systems and the one or more camera systems to determine outputs relating to the one or more objects in the environment (Ran [0070], “the RSU has one or more module configurations including, but not limited to: … [0073], c. Data processing module (processing circuitry) that processes (process the inputs received from the one or more LiDAR systems and the one or more camera systems to determine outputs relating to the one or more objects in the environment) the data from the sensing … module (sensing module receives inputs from the one or more LiDAR systems and the one or more camera systems relating to the one or more objects in the environment)”); and 
a central coordinator configured to receive the outputs from the processing circuitry of the plurality of anti-collision and motion monitoring systems (Ran [0149], “RSUs share/broadcast their collected information of the lane within its range to the Segment TCUs (a central coordinator that receives the outputs from the processing circuitry of the plurality of anti-collision and motion monitoring systems).”)
 Ran does not disclose (highlighted missing limitation as applicable)
a central coordinator configured to compile the outputs into visualization data relative to a plurality of grid sections of a rectilinear grid of the environment, and to communicate a visualization of the rectilinear grid of the environment to a user interface, 
wherein the visualization comprises the visualization data relative to the plurality of grid sections of the rectilinear grid of the environment, and wherein the visualization data defines positioning and movement of the one or more objects relative to the plurality of grid sections of the rectilinear grid of the environment.
However, Kentley discloses (highlighted missing limitation as applicable)
a central coordinator configured to compile the outputs into visualization data relative to a plurality of grid sections of a grid of the environment (Kentley [0110], “an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 (comprising grid sections of a grid of the environment) may be transmitted to the planner to further enhance path planning decisions”), and 
to communicate a visualization of the rectilinear grid of the environment to a user interface (Kentley fig. 10; [0084], “FIG. 10 is a diagram illustrating an example of a teleoperator interface (user interface) with which a teleoperator may influence path planning … planner 1064 has generated a number of trajectories that are coextensive with a planner-generated path 1044”; [0110], “Data representing an occupancy grid map 2515 may be transmitted (communicated) to the planner to further enhance path planning decisions (communicate a visualization of the grid of the environment to a user interface, see for example, fig. 10 and paragraph 0084 cited above, thru the planner)”), 
wherein the visualization comprises the visualization data relative to the plurality of grid sections of the grid of the environment (Kentley fig. 10; [0084], “User interface 1010 also presents (visualization) to teleoperator 1008 a current velocity 1022, a speed limit examples, user interface 1010 may display other data, such as sensor data as acquired from autonomous vehicle 1030 (visualization comprises the visualization data relative to the plurality of grid sections of the grid of the environment)”), and 
wherein the visualization data defines positioning and movement of the one or more objects relative to the plurality of grid sections of the grid of the environment (Kentley fig. 10; [0084], “displayed are other vehicles 1011 and dynamic objects 1013, such as pedestrians (visualization data defines positioning and movement of the one or more objects relative to the plurality of grid sections of the grid of the environment)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ran with Kentley to generate a grid based visualization of objects in the environment. This would have been done to enable users an easy to understand visual of the objects in relation to each other in the environment.
Kentley does not expressly disclose a rectilinear grid
However, Doria discloses a rectilinear grid (Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4 contains both occupied voxels 154 and unoccupied voxels 152.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kentley with Doria to incorporate rectilinear occupancy grids for processing captured data. This would have been done to ease the calculating and processing of information, based on data that is organized in an efficient manner. See, for example, Doria fig. 6 and col. 10, l. 12. 
Regarding claim 2, Ran in view of Kentley and further view of Doria discloses the anti-collision and motion control system of claim 1, wherein the central coordinator is configured to determine a relative level of movement or other activity for each of the plurality of grids sections of the rectilinear grid of the environment Kentley [0084], “consider that an intersection that an autonomous vehicle is approaching (determine a relative level of movement or other activity for each of the plurality of grids sections of the rectilinear grid of the environment at the central coordinator) may be tagged as being problematic.”; Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4”), and 
to provide an indication of the relative level of movement or other activity for each of the plurality of grids sections of the rectilinear grid of the environment with the visualization of the rectilinear grid of the environment (Kentley fig. 10; [0084], “teleoperator manager 1007 receives data that requires teleoperator 1008 to preemptively view a path of an autonomous vehicle approaching a potential obstacle (provide an indication of the relative level of movement or other activity for each of the plurality of grids sections of the rectilinear grid of the environment with the visualization of the rectilinear grid of the environment)” Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4”).
Regarding claim 3, Ran in view of Kentley and further view of Doria discloses the anti-collision and motion control system of claim 1, wherein the central coordinator is configured to receive the outputs from the processing circuitry of the plurality of anti-collision and motion monitoring systems as data formatted in a data format corresponding to the plurality of grid sections of the rectilinear grid of the environment (Kentley [0084], “teleoperator manager 1007 receives data (receive data in a format corresponding to the plurality of grid sections of the rectilinear grid of the environment) that requires teleoperator 1008 to preemptively view a path of an autonomous vehicle approaching”; Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4”).
Regarding claim 4, Ran in view of Kentley and further view of Doria discloses the anti-collision and motion control system of claim 1, wherein the central coordinator is configured to determine one or more alarms relating to activity of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the plurality of anti-collision and motion monitoring systems (Ran [0026], “b. TCU/TCC and traffic operation centers provides … decision making” [0060], “the IRIS vehicle control functions … further include, but are not limit to the following: … detects potential accident/conflicts (determine an alarm) on the lane, and then sends a warning message (alarms relating to activity of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the plurality of anti-collision and motion monitoring systems)”), and 
to communicate the one or more alarms to the user interface via the visualization of the rectilinear grid of the environment (Kentley [0094], “simulator 1440 may … alert a teleoperator to be cautious in their selection (communicate the one or more alarms to the user interface via the visualization of the rectilinear grid of the environment).” Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran further with Kentley to display a visualization of alarms on a user interface. This would have made it easier for users to understand the type of alarm based on different visualizations for different types of alarms.  
Regarding claim 6, Ran in view of Kentley and further view of Doria discloses the anti-collision and motion control system of claim 1, wherein the central coordinator is configured to control one or more operating parameters of at least one of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the plurality of anti-collision and motion monitoring systems (Kentley [0084], “If planner 1064 fails to determine an alternative path, a teleoperation request may be transmitted (outputs received from the processing circuitry of the plurality of anti-collision and motion monitoring systems) … a teleoperator may select one of candidate trajectories 1040 (central coordinator is configured to control one or more operating parameters of at least one of the one or more objects in the environment) to facilitate travel by autonomous vehicle 1030 that is consistent with teleoperator-based path 1042.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Kentley and further view of Doria and further view of Dakroub (US 20170291542 A1).
Regarding claim 5, Ran in view of Kentley and further view of Doria discloses the anti-collision and motion control system of claim 1, wherein the central coordinator is configured to determine one or more alarms relating to activity of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the plurality of anti-collision and motion monitoring systems (Ran [0026], “b. TCU/TCC and traffic operation centers provides … decision making” [0060], “the IRIS vehicle control functions … further include, but are not limit to the following: … detects potential accident/conflicts (determine an alarm) on the lane, and then sends a warning message (alarms relating to activity of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the plurality of anti-collision and motion monitoring systems)”).
but does not disclose
communicate the one or more alarms to one or more wearable devices located in the environment
However, Dakroub discloses
communicate the one or more alarms to one or more wearable devices located in the environment (Dakroub fig. 1b; [0050], “ECU 100b (a central coordinator) now includes an ADAS alert microprocessor 130” [0051], “an ADAS alert 131 (alarm) is also communicated (wirelessly) to the wearable device 170 (communicate the one or more alarms to one or more wearable devices located in the environment).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kentley with further with Dakroub to implement a feature to communicate alerts to wearable devices. This would have been done to provide user alerts in a variety of manners based on wearable devices and thereby improving the safety of the environment.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Kentley and further view of Doria and further view of Kunz (US 20200309942 A1).
Regarding claim 7, Kentley discloses an anti-collision and motion monitoring system (Kentley fig. 1; [0064], “autonomous vehicle controller 347a, which is shown to include a motion controller 362”; [0066], “determine the likelihood that an external object may, for example, interfere with an autonomous vehicle”), comprising:
a housing configured for stationary positioning in an environment (Ran fig. 2; [0025], “RSUs provide real-time vehicle environment sensing and traffic behavior prediction; fig. 2 - RSU 215 represents, a housing configured for stationary positioning in an environment”):
one or more light detection and ranging (LiDAR) systems configured to detect locations of one or more objects in an environment (LiDAR) systems configured to detect locations of one or more objects in an environment (Ran [0180], “a typical RSU includes various sensors such as LiDAR”); 
one or more camera systems configured to capture images of the one or more objects in the environment that are detected by the one or more LiDAR systems (Ran [0180], “a typical RSU includes various sensors such as LiDAR, cameras”); and 
processing circuity in the housing configured to receive inputs from the one or more LiDAR systems and the one or more camera systems relating to the one or more objects in the environment, to process the inputs received from the one or more LiDAR systems and the one or more camera systems to determine primary data relating to the one or more objects in the environment (Ran [0070], “the RSU has one or more module configurations including, but not limited to: … [0073], c. Data processing module (processing circuitry in the RSU/housing) that processes (process the inputs received from the one or more LiDAR systems and the one or more camera systems to determine primary data relating to the one or more objects in the environment) the data from the sensing … module (sensing module receives inputs from the one or more LiDAR systems and the one or more camera systems relating to the one or more objects in the environment)”), 
Ran does not disclose (highlighted missing limitation as applicable)
determine primary data relating to the one or more objects in the environment relative to a first plurality of grid sections of a rectilinear grid of the environment
However, Kentley discloses (highlighted missing limitation as applicable)
determine primary data relating to the one or more objects in the environment relative to a first plurality of grid sections of a rectilinear grid of the environment (Kentley [0110], “an occupancy grid map 2515 (comprising primary data relating to the one or more objects in the environment relative to a first plurality of grid sections of a grid of the environment) may be generated.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Kentley to generate a grid based visualization of objects in the environment. This would have been done to enable users an easy to understand visual of the objects in relation to each other in the environment.
Kentley does not expressly disclose a rectilinear grid
However, Doria discloses a rectilinear grid (Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4 contains both occupied voxels 154 and unoccupied voxels 152.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kentley with Doria to incorporate rectilinear occupancy grids for processing captured data. This would have been done to ease the calculating and processing of information, based on data that is organized in an efficient manner. See, for example, Doria fig. 6 and col. 10, l. 12.
Ran in view of Kentley and further view of Doria does not disclose
request complementary data relating to the one or more objects in the environment relative to a second plurality of grid sections of the rectilinear grid from a second anti-collision and motion monitoring system only when the processing circuitry cannot determine primary data relating to the one or more objects in the environment relative to the second plurality of grid sections of the rectilinear grid.
However, Kunz discloses request complementary data relating to the one or more objects in the environment relative to a second plurality of grid sections of the rectilinear grid from a second anti-collision and motion monitoring system only when the processing circuitry cannot determine primary data relating to the one or more objects in the environment relative to the second plurality of grid sections of the rectilinear grid (Kunz [0025], “the systems and methods of the present disclosure use the second LIDAR unit (request complementary data relating to the one or more objects in the environment relative to a second plurality of grid sections of the grid) with the longer range to aid in determining the range to objects that would otherwise not be visible to the first LIDAR unit (when the processing circuitry cannot determine primary data relating to the one or more objects in the environment relative to the second plurality of grid sections of the grid).” [0026], “the field-of-view grid may be generated based on an aggregate of various sensor measurements (grid based on data from different sources)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kentley further with Kunz to access additional data from additional sources. This would have been done to generate an accurate representation of the environment based on collecting comprehensive data from the environment.
Regarding claim 8, Ran in view of Kentley and further view of Doria and further view of Kunz discloses the anti-collision and motion monitoring system of claim 7, wherein the processing circuitry is configured to format outputs relating to the primary data and the complementary data into a data format corresponding to the first and second pluralities of grid sections of the rectilinear grid of the environment (Kunz [0025], “the systems and methods of the present disclosure use the second LIDAR unit with the longer range to aid in determining the range to objects that would otherwise not be visible to the first LIDAR unit.” [0026], “the field-of-view grid may be generated based on an aggregate of various sensor measurements (format outputs relating to the primary data and the complementary data into a data format corresponding to the first and second pluralities of grid sections of the grid of the environment)” (Doria fig. 4; col. 8, l. 52, “The occupancy grid 149 (a rectilinear grid) of FIG. 4”)
and 
to communicate the outputs to a central coordinator (Ran [0149], “RSUs share/broadcast their collected information of the lane within its range to the Segment TCUs (a central coordinator to receive the outputs).”)
Regarding claim 9, Ran in view of Kentley and further view of Doria and further view of Kunz discloses the anti-collision and motion monitoring system of claim 7, wherein the processing circuitry is configured to request the complementary data relating to the one or more objects in the environment relative to the second plurality of grid sections of the rectilinear grid from the second anti-collision and motion monitoring system only when the one or more LiDAR systems or the one or more camera systems do not have line of sight of at least one of the one or more objects in the environment (Kunz [0025], “the systems and methods of the present disclosure use the second LIDAR unit with the longer range to aid in determining the range to objects that would otherwise not be visible to the first LIDAR unit (request complementary data when the one or more LiDAR systems or the one or more camera systems do not have line of sight of at least one of the one or more objects in the environment).” [0026], “the field-of-view grid may be generated based on an aggregate of various sensor measurements”).
Regarding claim 10, Ran in view of Kentley and further view of Doria and further view of Kunz discloses the anti-collision and motion monitoring system of claim 9, wherein the processing circuitry is configured to request the complementary data relating to the one or more objects in the environment relative to the second plurality of grid sections of the rectilinear grid from the second anti-collision and motion monitoring system only when the at least one of the one or more objects in the environment is determined to be in a zone of interest within the environment (Kunz [0025], “the systems and methods of the present disclosure use the second LIDAR unit with the longer range to aid in determining the range to objects that would otherwise not be visible to the first LIDAR unit (second LIDAR unit is used with the object is in the zone of interest but is not visible in the first LIDAR unit).”).
Regarding claim 11, Ran in view of Kentley and further view of Doria and further view of Kunz discloses the anti-collision and motion monitoring system of claim 9, wherein the processing circuitry is configured to select the second anti-collision and motion monitoring system from a plurality of anti-collision and motion monitoring systems in the environment based at least in part on a relative proximity to the second anti-collision and motion monitoring system as compared to the other anti-collision and motion monitoring systems of the plurality of anti-collision and motion monitoring systems (Kunz [0066], “a first LIDAR unit 204, a second LIDAR unit 206 (second anti-collision and motion monitoring system is interpreted as being in relative proximity to the first unit at least because the second unit provides data that is not visible to the first unit)”; [0069], “one or more of the designated LIDAR units of vehicle 200 (comprising other anti-collision and motion monitoring systems of the plurality of anti-collision and motion monitoring systems)”).
Regarding claim 12, Ran in view of Kentley and further view of Doria and further view of Kunz discloses the anti-collision and motion monitoring system of claim 9, wherein the processing circuitry is configured to select the second anti-collision and motion monitoring system from a plurality of anti-collision and motion monitoring systems in the environment based at least in part on a confidence level that the second anti-collision and motion monitoring system can provide the complementary data relating to the one or more objects in the environment (Kunz [0101], “the second LIDAR unit may have a range that is greater (greater range reads on a higher confidence level that the second anti-collision and motion monitoring system can provide the complementary data relating to the one or more objects in the environment) than a range of the first LIDAR unit, as shown by field of view 406 extending further than field of view 404.”).
Regarding claim 13, Ran in view of Kentley and further view of Doria and further view of Kunz discloses the anti-collision and motion monitoring system of claim 9, wherein the processing circuitry is configured to select the second anti-collision and motion monitoring system from a plurality of anti-collision and motion monitoring systems in the environment based at least in part on a relative signal strength from the second anti-collision and motion monitoring system as compared to the other anti-collision and motion monitoring systems of the plurality of anti- collision and motion monitoring systems (Kunz [0101], “the second LIDAR unit may have a range that is greater than a range of the first LIDAR unit, as shown by field of view 406 extending further than field of view 404 (second anti-collision and motion monitoring system from a plurality of anti-collision and motion monitoring systems in the environment is selected based at least in part on greater range/a relative signal strength as compared to the other anti-collision and motion monitoring systems).”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Dakroub
Regarding claim 14, Ran discloses an anti-collision and motion control system (Ran fig. 2; [0062], “b. Conflict avoidance: detects potential accident/conflicts on the lane, and then sends a warning message and conflict avoid (anti-collision) instructions to vehicles.”; [0064], “make sure vehicles keep and adjust to the proper speed and angle (motion control) based on factors such as road geometry, pavement condition”), comprising: 
one or more anti-collision and motion monitoring systems, each anti-collision and motion monitoring system being configured for stationary positioning in an environment (Ran fig. 2; [0025], “RSUs provide real-time vehicle environment sensing and traffic behavior prediction; fig. 2 - RSU 215 represent, one or more anti-collision and motion monitoring systems, each anti-collision and motion monitoring system being configured for stationary positioning in an environment”); and comprising:
one or more light detection and ranging (LiDAR) systems configured to detect locations of one or more objects in the environment (Ran [0180], “a typical RSU includes various sensors such as LiDAR”)
one or more camera systems configured to capture images of the one or more objects in the environment that are detected by the one or more LiDAR systems (Ran [0180], “a typical RSU includes various sensors such as LiDAR, cameras”); and 
processing circuitry configured to receive inputs from the one or more LiDAR systems and the one or more camera systems relating to the one or more objects in the environment, and to process the inputs received from the one or more LiDAR systems and the one or more camera systems to determine outputs relating to the one or more objects in the environment (Ran [0070], “the RSU has one or more module configurations including, but not limited to: … [0073], c. Data processing module (processing circuitry) that processes (process the inputs received from the one or more LiDAR systems and the one or more camera systems to determine outputs relating to the one or more objects in the environment) the data from the sensing … module (sensing module receives inputs from the one or more LiDAR systems and the one or more camera systems relating to the one or more objects in the environment)”); and 
a central coordinator configured to receive the outputs from the processing circuitry of the one or more anti-collision and motion monitoring systems (Ran [0149], “RSUs share/broadcast their collected information of the lane within its range to the Segment TCUs (a central coordinator that receives the outputs from the processing circuitry of the plurality of anti-collision and motion monitoring systems).”)
to determine one or more alarms relating to activity of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the one or more anti-collision and motion monitoring systems (Ran [0026], “b. TCU/TCC and traffic operation centers provides … decision making” [0060], “the IRIS vehicle control functions … further include, but are not limit to the following: … detects potential accident/conflicts on the lane, and then sends a warning message (determine one or more alarms relating to activity of the one or more objects in the environment based at least in part on the outputs received from the processing circuitry of the one or more anti-collision and motion monitoring systems)”)
Ran does not disclose
to communicate the one or more alarms to one or more wearable devices located in the environment
However, Dakroub discloses
communicate the one or more alarms to one or more wearable devices located in the environment (Dakroub fig. 1b; [0050], “ECU 100b (a central coordinator) now includes an ADAS alert microprocessor 130” [0051], “an ADAS alert 131 (alarm) is also communicated (wirelessly) to the wearable device 170 (communicate the one or more alarms to one or more wearable devices located in the environment).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Dakroub to implement a feature to communicate alerts to wearable devices. This would have been done to provide user alerts in a variety of manners based on wearable devices and thereby improving the safety of the environment.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Dakroub in view of Nakaya (US 20090021582 A1).
Regarding claim 15, Ran in view of Dakroub discloses the anti-collision and motion control system of claim 14, but does not disclose wherein the one or more wearable devices comprise a helmet.
However, Nakaya discloses wherein the one or more wearable devices comprise a helmet (Nakaya [0069], “The display device 102 may be constructed of a helmet mount display.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Nakaya to provide data to a helmet. This would have been done to expand the usage of the system to additional applications.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Dakroub and further view of Hyde et al (US 20180250520 A1).
Regarding claim 16, Ran in view of Dakroub discloses the anti-collision and motion control system of claim 14, but does not disclose wherein the one or more wearable devices comprise a badge.
However, Hyde discloses wherein the one or more wearable devices comprise a badge (Hyde [0031], “the reporter 110 can transmit the communication signals to the second device”; [0033], “the second deformable substrate 112 includes a patch 500 (interpreted as an equivalent of a badge)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Hyde to provide data to a patch/badge. This would have been done to expand the usage of the system to additional applications.
Regarding claim 17, Ran in view of Dakroub discloses the anti-collision and motion control system of claim 14, but does not disclose wherein the one or more wearable devices comprise a glove.
However, Hyde discloses wherein the one or more wearable devices comprise a glove (Hyde [0047], “the system 100 can include a vibration effector (e.g., vibration stimulator 3914) in a shoe or boot worn by a person with decreased sensation in the toes, or in a glove”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Hyde to provide data to a glove. This would have been done to expand the usage of the system to additional applications.
Regarding claim 18, Ran in view of Dakroub discloses the anti-collision and motion control system of claim 14, but does not disclose wherein the one or more wearable devices comprise a belt.
However, Hyde discloses wherein the one or more wearable devices comprise a belt (Hyde [0025], “The first deformable substrate 106 can be associated with one or more of … a wrap (belt)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Hyde to provide data to a wrap/belt. This would have been done to expand the usage of the system to additional applications.
Regarding claim 19, Ran in view of Dakroub discloses the anti-collision and motion control system of claim 14, but does not disclose wherein the one or more wearable devices comprise a boot.
However, Hyde discloses wherein the one or more wearable devices comprise a boot (Hyde [0047], “the system 100 can include a vibration effector (e.g., vibration stimulator 3914) in a shoe or boot worn by a person”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran with Hyde to provide data to a boot. This would have been done to expand the usage of the system to additional applications.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Dakroub in view of Farb (US 20150228066 A1).
Regarding claim 20, Ran in view of Dakroub discloses the anti-collision and motion control system of claim 14, but does not disclose wherein the one or more wearable devices comprise augmented reality glasses or augmented reality goggles configured to display the one or more alarms via an augmented reality display of the augmented reality glasses or augmented reality goggles.
However, Farb discloses the one or more wearable devices comprise augmented reality glasses or augmented reality goggles configured to display the one or more alarms via an augmented reality display of the augmented reality glasses or augmented reality goggles (Farb fig. 10; [0115] “FIG. 10 presents an isometric rear view of an exemplary eyewear comprising visual alerts and audible alerts integrated therein (AR goggle configured to display alerts/alarms)” [0184], “the alert enabled eyewear 700 includes a visual alert 792”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ran further with Farb to provide data to an eyewear. This would have been done to expand the usage of the system to provide visual alerts to users.
Response to Arguments
Applicant's arguments filed on 07/27/2022 have been fully considered but they are moot in view of the new ground of rejections necessitated by amendments made to independent claims. For example, amended claim 1 recites, “…   each anti-collision and motion monitoring system being positioned at a different stationary position in an environment …” The highlighted amendment changes the scope of the claims, which required further consideration, search and new ground of rejections that include new combinations to address the change of scope of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616